 BRICKLAYERS',LOCAL 8Bricklayers'&StoneMasons' Union, Local No. 8Bricklayers,Masons&Plasterers'InternationalUnionofAmerica,AFL-CIOandWesternMonolithicsConcreteProducts,Inc.,d/b/aCaliforniaConcreteSystemsandJosephJ.Bartaldo,a Sole Proprietor,d/b/aWest ValleyMasonry Company,Party to theContract. Cases20-CC-818 and 20-CE-58December12, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING, ZAGORIA, AND BROWNOn April 14, 1969, TrialExaminer James R.Webster issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertainotherunfairlaborpracticesandrecommended that said allegations be dismissed.Thereafter, the General Counsel, Respondent, andCharging Party filed exceptions to the Decision andsupporting briefs, and the Charging Party filed ananswering brief.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions' and briefs, and the entire record inthecase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer.2ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelations Boardhereby adoptsas itsOrder theRecommendedOrder of the TrialExaminer, andorders thattheRespondent,Bricklayers'& Stone'We find,inagreement with the General Counsel,thatRespondent'sbusiness agent Sinclair threatened employees Gonzales and Remstrom thatfines would be levied against them in the event they continued to work onprefabricated fireplaces and that this threat violated 8(b)(4)(i)(B) of theAct. Cf.Bricklayers Local 2(Weidman Metal Masters),166 NLRB No26'Inadopting the Trial Examiner's finding that Respondent did notviolate theAct in its activities with respect to Besco,theprimaryemployer,we rely in part on the existence of the contractual relationshipbetween Besco and the Building and Construction Trades Council ofAlameda County.In support of the Trial Examiner's conclusions thatRespondent in other respects violated the statute,seeLocal636,PlumbersMechanical ContractorsAssociationof Detroit,Inc.,177NLRB No. 14,inwhich the Board most recently restated the principles underlying itsinquiry into the "right of control"in determining the lawfulness of unionconduct questioned under Section 8(bx4)(B).43Masons'Union, Local No. 8 Bricklayers, Masons &Plasters'InternationalUnionofAmerica,AFL-CIO, San Francisco, California, its officers,agents,and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.MEMBERBROWN, dissenting in part:Idisagreewithmy colleagues' conclusion thatRespondent Local No. 8 violated 8(b)(4)(i)(ii)(B) bybringing pressureagainst subcontractors Nesbit andWestValley,andWest Valley's employees, inattempting to force these subcontractors to adheretotheircollective-bargainingagreementswithRespondent.Also contrary to my colleagues, Iwould find that Respondent violated 8(b)(4)(ii)(B) bythreateningto picketBesco, the general contractor.Iapproach this case from the accepted premisethat".thedistinctionbetween legitimate'primary activity'and banned'secondary activity,' .does not present a glaringly brightline."3 Indeterminingthe statutory role of parties in allegedsecondaryboycottsituations,itiscriticaltoascertainthe fundamental character of the dispute.Here,Respondent and subcontractors West ValleyandNesbitwere parties to contracts containinglawfulworkpreservationclauseswhichweredesignedto protect and preserve for bricklayers thebuildingofconventionalfireplaces,worktraditionallyperformedby them. Despite thesecontractualprovisionsimplementingthestatedlawful objective,West Valley and Nesbit did installandperformauxiliaryworkonprefabricatedfireplaces.ThatWest Valley and Nesbit therebyviolated their contract commitment is not disputed.Faced with this clear breach, Respondent Unionadvisedand attempted to induceWestValleyemployees covered by the contract not to performwork in derogation of the work preservationprovision of their collective-bargainingagreement.Respondent also put pressure on both contractors toabide by their undertakings.Withoutdisputingthe foregoing, themajorityneverthelessconcludes that Respondent's pressureagainstNesbit,WestValley,and the latter'semployees, thoughdesignedto enforce the workpreservationclause,was violative of 8(b)(4)(B). In soholding,my colleagues find a proscribed secondaryobjectivesolelybecauseBesco,thegeneralcontractor,and notWest Valley or Nesbit, had thepower to eliminateprefabricated fireplaces from thebuilding plans.By predicating its conclusion on thisincidentalfactorof control, themajority thusconverts lawful primary activity into unlawfulsecondary action, an approach I have repeatedlyrejected4asan inversionof theintent of'Local 761,InternationalUnion of Electrical Workers v N.L.R.B,366U.S. 667, 673 (1961).'See my dissenting opinions inMechanical Contractors'Association ofCleveland,168NLRBNo. 138;UnitedAssociationof Pipefttters Local455. et aL,154NLRB 285, 294;NationalWoodwork ManufacturersAssociation,149 NLRB646, 647, OhioValley CarpentersDistrictCouncil(CardinalIndustries,Inc.).144NLRB91,94;International180 NLRB No. 3 44DECISIONSOF NATIONALLABOR RELATIONS BOARDCongress.5The majoritydecisionthereby destroysthe Union's right to exert economic pressure uponWest Valley and Nesbit, in a controversyinvolvingtheir own employees.Iam equally disturbed by my colleagues' findingthatBesco wastheprimary employer and thatRespondent's threat to picket Besco was lawfulactivity.Up to now, those of mycolleaguessubscribingto the "right-of-control" doctrine havenot decided whether aunioncould lawfully picketthe entity having control of the product but havingno employeesordealingswith the Union, toadvance its employment dispute with anotheremployer or whether it would have no sucheconomic recourse.'Apparently considering thisresult untenable, the najority now seeks a way outof its dilemma by finding that the Union maylawfully picketBesco in adispute involvingWestValley and Nesbit employees. By constructing arationalewith a "right-to-control" theory as itscore, themajority thus prohibits a union frompicketing an employer over the terms and conditionsof employment of that employer's own employees,while it permits the Union to picket another entitywhose employees and employment conditions arenot involved in the controversy. Neither result, inmy opinion, comports with the statutory scheme ofthe Act.7Longshoremen'sAssociation etc (Boardof HarborCommissioners).137NLRB 1178, 1190,Local S, United Association of Journeymen andApprenticesof Plumbingand Pipe Fitting Industry of the United Statesand Canada.AFL-CIO (Arthur Vennert Company).137 NLRB828, 836,Wiggin Terminals, Inc..137 NLRB 45, 49.'SeeN LR B v Denver Building and ConstructionTradesCouncil, etal.,[Gould & Preuner],341U.S. 675, 692,where the Supreme Courtdiscussed.the dual congressional objectives of preserving the right of labororganizations to bring pressure to bear on offending employers inprimary disputes and of shielding unoffending employers and othersfrom pressures in controversies not their own.'InWigginTerminals.Inc..137NLRB 45,theBoard specificallydeclined to pass on this issue.'NationalWoodwork Manufacturers Association,et alvN L R B,386U.S 612;Denver Building Trades, supra.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER,Trial Examiner-This case,with allpartiesrepresented,washeardinSanFrancisco,California,on February 4 and5, 1969upon a complaintof the General Counsel and answer of Bricklayers' &Stone Masons'Union,Local No.8,Bricklayers,Masons& Plasterers'International Union of America,AFL-CIO,herein called the Respondent or Union.The complaintwas issued on December 6, 1968 on charges filed on July22, 23,and December 5, 1968.The complaint alleges thatRespondent entered into a contractwithWest ValleyMasonry Company that is prohibited by Section 8(e) oftheAct,and that Respondent threatened,coerced andrestrainedemployersandinducedorencouragedemployees to refuse to handle prefabricated fireplaces inorder to force subcontractors to cease doing business witha general contractor and to force the general contractor tocease doing business with a manufacturer of prefabricatedfireplaces, and that Respondent has thereby engaged inviolations of Section 8(b)(4)(i)(ii)(B) and Section 8(e) ofthe National Labor Relations Act, herein called the Act.Briefshavebeen filed by the General Counsel,Respondent and the Charging Party and they have beencarefully considered.'Upon the entire record and myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESSESOF THE EMPLOYERSWesternMonolithicsConcreteProducts,Inc.,d/b/aCalifornia Concrete Systems, is a California corporationwith place of business at Milpitas,California,where it isengaged in the manufacture of prefabricated concretefireplaces.During the past year,this company sold goodsand services to firms located in California valued in excessof $1 million,and sold goods and services to Kaufmanand Broad in California valued in excess of$100,000.Kaufman and Broad is engaged in the construction ofresidences in various states in the United States and in thepastyearhas receivedmore than$30millionforconstructionworkperformedoutsidetheStateofCalifornia.VirgilP.Young,John Brooks and M.W Valley,d/b/a Besco,isa partnership located in San Leandro,California,and is engaged in the building of single familyresidential tracts in California.Besco has purchased goodsand materials valued in excessof $50,000 which wereshippeddirectlyfrompointsoutsidetheStateofCalifornia to the projects of Besco in theStateofCalifornia.Joseph J.Bartaldo,d/b/aWestValleyMasonryCompany, is a sole proprietorship and is located at SanJose,California,and has been engaged in the building andconstruction industry as a masonry contractor since April1968.David E. Nesbit, d/b/a Nesbit Masonry Company,isa sole proprietorship locatedat Los Gatos, California,and for a number of years has been engaged in thebuildingandconstructionindustryasamasonrycontractor.Ifind that CaliforniaConcreteProducts, Besco,WestValleyMasonry Company and Nesbit vlasonryCompanyare employers engaged in commerce or in an industryaffecting commerce within the meaning of Section 2(6)and (7)and Section 8(b)(4) ofthe Act.11.THE LABORORGANIZATION INVOLVEDBricklayers'& Stone Masons'Union, Local No. 8,Bricklayers,Masons& Plasterers'InternationalUnion ofAmerica,AFL-CIO,Respondent herein, is a labororganization within the meaningof Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introductory Statement and IssuesThis case involves a dispute arising from the installationof prefabricated fireplaces and chimneys in tracts ofresidential homes. Respondent contends that the building'Motion tocorrecttranscript datedMarch10, 1969 has been filed byCounsel for the General Counsel.No objectionshave been filed;motionhas been duly considered and is granted BRICKLAYERS',LOCAL 8of fireplaces and chimneys is work to be performed bybricklayers and it objects to the use of prefabricatedconcrete fireplaces in lieu thereof.Respondent threatenedtwomasonry contractors and employees of one withpicketingifworkcontinuedontheprefabricatedfireplaces,andwhen this work continued,Respondentfined the two contractors and one employee for installingfaces on prefabricated concrete fireplaces after being toldby the Union not to do so.The principalissuesin this case are: I. Were the threatsand actions of Respondent taken against a primaryemployer or a secondary employer'? 2. Is the workpreservation agreement that Respondent executed withWest Valley Masonry Company a violation of Section8(e) of the Acton the grounds that this company, beingnewly formed, had no type of work to "preserve"?WesternMonolithics Concrete Products,Inc.with itsmain office in Southern California, commenced doingbusinessinNorthernCalifornia inApril1968asCaliforniaConcreteSystems. It builds prefabricatedcement fireplaces by using aluminum molds in whichcement is poured to take the form of stone or brick. Thefinished product is painted and transported by CaliforniaConcrete to building sites and installed in place by crane.It employs approximately 15 to 20 production employeesas casters and 2 operating engineers. It has a contractwith Local No. 10 of the Bricklayers Union in San Jose,California, covering its production employees, and it has acontractwithLocalNo. 3 of the OperatingEngineerscovering the crane operators. Since April 1968 thiscompany has delivered approximately 1,500 prefabricatedconcrete fireplaces to General Contractor Besco for homesat its Val-Vista, Brookvale and Northgate projects inAlamedaCounty,California.Besco'splansandspecifications for all houses in these three projects call forthe use of prefabricated concrete fireplaces. In April andMay 1968 Besco contracted with West Valley MasonryCompany and with Nesbit Masonry Company to buildhearths at these fireplaces and to put facings on them asrequired.These three housing projects are in thegeographical jurisdiction of Respondent.B.West Valley Masonry CompanyOn April 9, 1968 George Sinclair, business agent ofRespondent, went to the Val-Vista project and told JohnMecurio, then in businessasWest CoastMasonryCompany, that a new contract had been consummatedbetween the Union and the masonry contractors in hisarea and he wanted Mecurio to sign it if he was doingwork in the jurisdiction of Respondent.Mecurio signedthe contract. Sinclair called his attention to Article XVand told him that Respondent was trying to preserve thework that bricklayers had traditionally been doing andthatLocalNo. 8 was going to put a stop to theinstallation of brick facing on prefabricated fireplaces inAlameda County. Article XV is quoted as follows:The parties signatory hereto acknowledge that thecovered employees have historically and traditionallyperformed and now perform the unit work covered bythiscontract,including thework of erecting, andfabricating fireplaces and other prefabricated masonryproducts.It is therefore agreed that it shall not constitute aviolation of this agreement for the union or the coveredemployees of employer to refuse to permit bricklayersemployedbyemployertohandleprefabricatedfireplacesorotherprefabricatedmasonry products45manufactured by manufacturers and further agree thatthe unit work encompassed within the erection andinstallationof fireplaces or prefabricatedmasonryproducts shall be fabricated on the job site or in theshop of an employer within the bargaining unit who isbound by this agreement.On May 2, 1968, Sinclair again came to the project andMecurio told him that West Coast Masonry Companywas no longer in business and that he was now with WestValleyMasonry Company as its job superintendent.Sinclair asked him to sign a union agreement on behalf ofthat company, which Mecurio didAbout a week later Sinclair visited the projectMecurioand his two bricklayers were working on fence posts.Mecurio showed him where they had last worked on theprefabricated fireplaces. Sinclair toldMecurio to hold upworking on them until Mecurio heard from him, asMecurio might be permitted to continue on those that hadbeen installed in houses prior to the signing of theagreement on May 2, 1968.Mecurio's two bricklayers were Homer Remstrom, amember of Respondent, and Tom Gonzales, a member ofLocal No. 10 of Santa Clara County, California. Sinclairasked Gonzales what local he was from and Gonzales toldhim. Sinclair asked him for his union card but Gonzalesdid not have it with him. Sinclair told him to be sure andhave it with him the next time Sinclair was on the job. Healso told Gonzales that it would be a violation of theagreement under Article XV for him to do work onprefabricated fireplaces.Sinclair's next visit to the project was on May 14, 1968,at about 3 p.m., near quitting time. When he arrived hefoundMecurio, Gonzales and Remstrom working on thefacings on prefabricated fireplaces. He told them that theycould finish the fireplaces installed prior toMay 2 andthat he would give them the benefit of the doubt as to theones they were then working on, but that that was to bethe last of such work there, otherwise they would besubject to be brought in by the Union on charges ofviolating the agreementMecurio told him that he would like for him to talk tothe tract superintendent.Mecurio took him to TractSuperintendent Mike Valley and introduced them.Mecurio told Valley that Sinclair had stopped him fromworking on the facings on the prefabricated fireplaces.Valley asked how would he get the facings put on. Sinclairreplied that the best way would be to build a conventionalfireplace. Valley stated that he was not geared for buildingconventional fireplaces, and asked what if he did thefacing work himself Sinclair answered that that would bea good way to entertain a picket, and that if they did notstopworking on the prefabricated fireplaces, he wouldshut down the job; that he had a banner in his car andwould personally picket. He told Mecurio to stay off thefacings and the hearths and to continue working on thefences. He then left the project.On the following morning at about 10:00 a.m. Mecuriocalled Sinclair by telephone and asked where the picketwas. Sinclair replied that he had no knowledge about anypicketing and that he had no cause to put a picket at theproject.Mecurio asked to have two bricklayers sent out atnoon. Sinclair did so, but they told Mecurio that theywere instructednot to work on the prefabricatedfireplaces;Mecurio then dismissed them.On about May 29 Sinclairagainvisited the Val-Vistaproject.Both Mecurio and Gonzales were working on thefireplace facings. Sinclair told each of them that he was inviolation of the agreement. He asked Gonzales for his 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion card and made a note of the card number. He toldthem that charges would be filed against them.Charges were filed and trials scheduled. By letters datedJune 30, 1968, from Respondent each was notified that onJune 26 the Trial Board of Bricklayers Local No. 8 foundhim guilty by default of the charge of "installing faces onconcrete pre-fabricated fireplaces, after being told not todo so by the Union," that the first offense occurred onMay 29 and the second occurred on June 7, 1968. Eachwas fined $500 for the first offense and $500 for thesecond offense.Prior to his employment by West Valley, Mecurioowned and operated a company known as West CoastMasonry Company. West Coast had a contract with anow defunct company,WesternMonolithics, for theinstallationof brick facings on prefabricated fireplacesthat itmanufactured, this includedwork on thesefireplaces at Besco's Brookvale project.'West Coast wasalso engaged in the construction of conventional fireplacesat another housing project of Besco not involved herein.West Coast went out of business at the beginning of April,1968.West Valley started business in April, 1968 underthe ownership of Joseph J. Bartaldo. Bartaldo had spent16 years as a meat salesman and entered the masonrybusiness for a change. He purchasedWest Coast'sequipment from Mecurio and he retained Mecurio as hisjob superintendent.Mecurio executed agreements withBesco and with Respondent on behalf of West ValleyC. Nesbit Masonry CompanyNesbitMasonry Company contracted with Besco inMay 1968 to do the brick faces and hearths and veneer onhouses at its Brookvale project; later he did this work atBesco's Northgate project. Nesbit has been a member ofLocal No. 10 in Santa Clara County for approximately 20years.On May 23, 1968, he signed a contract withRespondent. Sinclair pointed out and read Article XV ofthe agreement to him. In about the early part of June,Sinclair came to the Brookvale project and observed thatfacings had been put on several of the prefabricatedfireplaces. Sinclair told Nesbit that if he insisted on doingthis he possibly would be subject to a fine.Nesbit continued with this work, and charges wereinstituted against him by the Union on the matter. Byletter dated July 13, 1968, Respondent notified him thaton July 11, 1968, the Trial Board had found him guilty of"installingfaces on concrete pre-fab fireplaces after beingtold not to do so by the Union," and that the offensesoccurred between June 17 and 20, 1968, at the Brookvaleproject.Nesbit was fined $500. This fine and that againstMecurio and Gonzales have not been paid, and no furtheraction thereon has been taken by Respondent pending theoutcome of these proceedings.D. ConclusionsRespondentisseekingtopreserve the building offireplaces and chimneys in the conventional manner; thatis,brickby brick or stone by stone. The CaliforniaConcreteSystems has devised a method which bysubstituting cast cementfor brick orstone,fireplaces andchimneys may be more speedily and 'economically builtand less manhours expended. Respondent in an effort to'WesternMonolithics Company is to be distinguished from WesternMonolithicsConcrete Products which is doing business in NorthernCalifornia as California Concrete Systems.preventprefabricatedfireplacesfromsupplantingconventionaloneshas added Article XV to its standardagreementand has taken the action complained of hereinas secondary. The basic facts are not in dispute. Theprincipal issue is whether Respondent's actions were takenagainstaprimary employerora secondary employerThe General Counsel does not contend that Article XVof the agreement is illegalper se,but he contends that astoWest Valley Masonry Company,itisa violation ofSection 8(e) of the Act on the grounds that the Union'sobjective could not be primary work preservation - WestValley being newly formed, its employees had no work topreserve, and that as to it, Respondent's objective mustnecessarilybe secondary- to cause a cessation ofbusinessrelationswithotheremployerswhereprefabricatedfireplacesareinvolved.Irejectthiscontention and hold thatby the languageof Article XVRespondentisseekingto preserve the work of buildingconventionalfireplacesforbricklayersasworkcustomarily performed by them, including newcomers tothe trade; and that in so doing the apparent objective ofthe article is primary and does not come within thepurview of Section 8(e) of the Act.'Next I turn to a consideration of Respondent's actionscommitted in support of or to enforce Article XV of itsagreement.Subsections of Section 8(b)(4) of the Act aredesigned to protect employers trapped between contendingparties, and Respondent may not take economic actionsagainst secondary employers to support actions against aprimary employer. Thus, who in this case is the primaryemployer and who is the secondary employer?It is usual to think of the primary employer as the onewhose employees are represented by a contending union;in proximity and relationship he normally is the one fromwhom unions seek changes and improvements in workingconditions for his employees. But, the fact is, he isprimarybecausehe is the one who must take the actionsoughtby the contending union. In some situationsanother employer or person may be the one who musttake the action sought, and thus is the real target of thecontendingunion and,therefore, the primary employer orperson. In the instant case the Union's real target isBesco,and the action wanted is a change inBesco's plansand specifications.This is a matter over which WestValley and Nesbit have no control, and no amount ofeconomic pressure against them can bring it about, exceptinsofar asthey in turn exert pressure on Besco. Thus, tothreaten and to take economic actions against them toaccomplish the Union's objective elsewhere constitutessecondary action proscribed by Section 8(b)(4)(B) of theAct.4SinceBesco is the primary employer, Respondent'sactions against itto bring about a change in its plans andspecificationsinorder to preserve the building ofconventional fireplaces are primary, although an effect ofsuch action may be to causeBesco to ceasedoing businesswith California Concrete Systems. The Union by pressuredirectlyonBesco would not be seekingto satisfy itsobjectives elsewhere; that is, thereis no actionitdesires ofCalifornia Concrete.'NationalWoodworkMfgrs.Assn.v.N.L.R.B.,387U.S. 926;HoustonInsulationContractorsv.N.L.R.B.385 U.S. 811. 1 distinguish betweenthelanguageof Article XV and Respondent's applicationof the Article byits actions.Ifind herein that Respondent's actions to enforceArticle XV,were taken against secondary employer and therefore violated the Act; hadRespondent sought enforcement of Article XV against primary employersonly, no violation would have occurred'Mechanical Contractors'Assnof Cleveland, Inc,168 NLRB No 138 BRICKLAYERS', LOCAL 847It is urged that the Union does have a grievance ordisputewithWest Valley and Nesbit and that for thisreason they are the primary employers, Respondent wantsfrom themadherence to the terms of Article XV If theycould grant the Union's de and, that is, if they were abletodirect the erection of conventional fireplaces ratherthan prefabricated ones, then they would be primaryemployers. But, as previously mentioned, the only actionWest Valley or Nesbit can take toward the Union'sobjective is to exert pressure on Besco by ceasing to dobusiness with it and by avoiding bids on its projects whereprefabricated fireplaces are specified, to thereby causeBesco to change its plans and specifications.Where thecontrol over the preservation of work lies with EmployerB, a union cannot picket or threaten to picket EmployerA to bring about action by Employer B, although theunionhasanagreementwithEmployerA that herecognizes the union's interest in certain work and willassign his employees only that work To avoidrunningafoulof the Act's proscriptions against secondaryboycotts,aunionmust bring its economic pressuresdirectly and only against the employer who controls theaction soughtThus, in conclusion, I find that (1) Sinclair's statementtoGonzales that it would be a violation of the agreementforhim to work on prefabricated fireplaces, (2) hisstatement to employees Gonzales and Remstrom on May14 that they were to work on no more prefabricatedfireplacesor be subject to union charges and (3) thecharges and fines levied against Gonzales for installingfaces on concrete prefabricated fireplaces after being toldnot to do so by the Union constituted inducement andencouragement of employees to refuse in the course oftheir employment to use, process or otherwise handle orwork on prefabricated fireplaces; that (1) Sinclair's threatto picketWest Valley and to shut down the brickwork atthe Val-Vista project, and (2) his threats and levy of finesagainstMecurio and Nesbit constitute threats, coercionand restraint of them; and that the conduct describedabove was for the object of causing West Valley andNesbit to cease doing business with Besco to force Bescotochange its plans and specifications to substituteconventional fireplaces for prefabricated ones.Ifind that Sinclair's threat made to Mecurio and TractSuperintendent Valley to "shut down the job" was madewith reference to the bricklaying job of West Valley andnot the entire project. I have found that a threat ofpicketing of Besco and any picketing of Besco, for theobjective sought herein by Respondent, would have beenprimary picketing, and thus not a violation of the Act;however, in view of the common work situs involved,Respondent would have had to comply with the standardsfor primary picketing in such a situation,as setforth inMoore Drv Dockdecision, 92 NLRB 549.Respondent urges that Besco by contract with theBuilding andConstruction Trades Council of AlamedaCounty has agreed to adhere to the provisions of ArticleXV in the Bricklayers' new standard contract. TheGeneral Counsel contends that thisagreementhas expired.The Building and Construction Trades Council's contractprovides that it "shall be in full force and effect for oneyear from the date hereof. Thereafter it shall continue infull, force and effect for one year after receipt by eitherpart of notice and cancellation " The ambiguity in the.term of the contract was explained by James LamarChilders,Secretary-Treasurerof the Council that inpractice the contractcontinuesin full force and effect inthe absence of a notice of cancellation, and after receipt ofsuch notice, it continues for one year. Virgil Young, apartner in Besco, signed the agreement in 1965 and nonotice of cancellation has been given. I find it to be ineffect. Section 5 of the agreement providesEmployer agrees to pay the wages, rates of pay, fringebenefits, and comply with the hours of labor and otherconditions of employment on the work at said job siteprovided by agreements covering such work in effectbetween any Labor Organization referred to in Section2 hereof with other Employers in the area.Bescohas therefore agreed to adhere to conditions ofemployment in the agreements between Respondent andWest Valley and Nesbit on work to be performed at itsjobsites involved herein. But as stated herembefore, thisagreement does not sanction economic pressures againstother employers doing business with Besco, the primaryemployer, andit isnot necessary to find the existence ofthiscontractualobligation to establishBesco as theprimary employer in Respondent's dispute with BescoIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent, set forth in section III,above,foundtoconstituteunfairlaborpractices,occurring in connectionwith the businesses of theemployers as set forth in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the followingCONCLUSIONS OF LAW1.Western Monolithics Concrete Products, Inc., d/b/aCaliforniaConcreteSystems,VirgilP.Young, JohnBrooks andM.W Valley d/b/aBesco; Joseph J.Bartaldo d/b/aWest ValleyMasonry Company; andNesbitMasonry Company are employers engaged incommerce or in an industry affecting commerce within themeaning of Section 2(6) and (7) and Section 8(b)(4) of theAct.2.Bricklayers'&Stone Masons' Union, Local No 8,Bricklayers,Masons & Plasterers' International Union ofAmerica,AFL-CIO,isa labor organization within themeaning of Section2(5) ofthe Act.3.By inducing and encouraging employees of WestValleyMasonry Company to engage in a strike or arefusal in the course of their employment to use, processor otherwise handle or work on prefabricated fireplaces,and by threatening,coercing and restrainingWest ValleyMasonry Company and Nesbit Masonry Company for anobject of forcing or requiring these two employers to ceasedoing business with Besco, Respondent has engaged inunfair labor practices in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.5.Respondent has not engaged in a violation of Section8(e)of the Act, and has not made statements torepresentatives of Besco that are violative of Section8(b)(4)(u)(B) of the Act. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(b)(4)(i) and (ii)(B) oftheAct, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.RECOMMENDED ORDERBricklayers'&StoneMasons' Union,LocalNo. 8,Bricklayers,Masons&Plasterers'International Union ofAmerica,AFL-CIO,itsofficers,agentsandrepresentatives, shall1.Cease and desist from.(a) Inducing and encouraging any individuals employedbyWestValleyMasonryCompany,orany otheremployer or person engaged in commerce or in anindustry affecting commerce,to engage in a strike or arefusal in the course of their employment to use, process,orotherwise handle or work on any goods,articles,materials,or commodities or to perform any serviceswhere an object thereof is to force or require saidemployer to cease doing business with Besco.(b)Threatening,coercing,or restrainingWest ValleyMasonry Company Nesbit Masonry Company, or anyother employer or person engaged in commerce or in anindustry affecting commerce,where an object thereof is toforce or require said employers or persons to cease doingbusiness with Besco.2.Takethe following affirmative action designed toeffectuate the policiesof the Act(a) Post at its business office and meeting halls copiesof the attached notice marked"Appendix " Copies ofsaid notice,on forms provided by the Regional DirectorforRegion 20, shall, after being duly signed by arepresentative of Respondent,be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafterinconspicuousplaces,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(b)Sign and mail to the said Regional Directorsufficient copies of said notice for posting byWest ValleyMasonry Company and Nesbit Masonry Company, ifwilling(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision,what steps it hastaken to comply herewith.'IT IS RECOMMENDED that the complaint be dismissedinsofar as it alleges a violation of Section 8(e) of the Actand a violation of Section 8(b)(4)(ii)(B) of the Act bystatementsofRespondent'srepresentativestorepresentatives of Besco.'In the event that this RecommendedOrder is adopted by theBoard, thewords "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a TrialExa niner"in the noticeIn the furtherevent that the Board'sOrder isenforced by a decree of a United StatesCourt of Appeals,thewords"a decree of the United States Court ofAppeals,Enforcing an Order" shall be substitutedfor the words "aDecision and Order "'In the event that this RecommendedOrder is adopted by the Board,this provision shall be modifiedto read "Notify the Regional Director forRegion 20, in writing,within 10 days from the date of this Order, whatsteps it has takento complyherewith "APPENDIXNOTICE TO ALL MEMBERS OF BRICKLAYERS' & STONEMASONS' UNION LOCAL No. 8 BRICKLAYERS, MASONS& PLASTERERS; INTERNATIONAL UNION OF AMERICA,AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage individualsemployed by West Valley Masonry Company, or anyother employer engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusal inthe course of their employment to use, process, orotherwise handle or work on prefabricated fireplaces,where an object thereof is to force or require saidemployer to cease doing business with BescoWE WILL NOT threaten, coerce, or restrain WestValleyMasonry Company, Nesbit Masonry Company,or any other employer or person engaged in commerceor in an industry affecting commerce, where an objectthereof is to force or require said employers or personsto cease doing business with Besco.DatedByBRICKLAYERS'& STONEMASONS'UNION, LOCALNo. 8 BRICKLAYERS,MASONS & PLASTERERS'INTERNATIONAL UNIONOF AMERICA, AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 450 GoldenGateAvenue,Box 36047, San Francisco, California94102, Telephone 556-0335.